_ significant index no department of the treasury internal_revenue_service washington d c dec tax_exempt_and_government_entities_division in re this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted company is a with its principal offices located in ’ business is manufacturing and selling consumer products the company has experienced temporary substantial business through hardship as evidenced by yearly declines in revenues for fiscal years the company’s primary to manufacturers of - with losses in income in l ' and the company has taken several steps to increase revenues and reduce costs in the company closed its - which reduced overhead annually the company has also reduced costs at the ‘location by working with local utility companies to identify ways to reduce costs by approximately costs by way of process improvements and they have installed a lean manufacturing program to optimize productivity and eliminate waste further the company anticipates new product opportunities to develop as the overall economy improves and a dramatic reduction in raw material_costs resulting from the elimination of as of date the actuarial value of assets was was resulting in a funded_current_liability_percentage of and the current_liability this waiver has been granted subject_to the following conditions within 120-days from the date of this letter the company shall provide security to the plan to secure the repayment of the waived amount that is satisfactory to the pension_benefit_guaranty_corporation the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended for the plan for the plan_year ending by january the company will make the required quarterly contributions under sec_412 of the code for the plan_year ending by law by the dates required in a letter dated date your authorized representatives agreed to these conditions if the above conditions are not satisfied this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in the date of this letter and to office pursuant to a power_of_attorney form on file with this if you have any questions concerning this matter please contact incerely carol d gold director employ e plans
